 316 DECISIONS OF NATIONAL LABOR RELATIONS BOARD 
Laborers International Union, 
Local Union No. 7, AFL-CIO (Ralph J. Haskell, Inc.) 
and Howard J. Van Dyke. Case 3-CB-3165 September 25, 1979 DECISION AND ORDER On July 10, 
1979, Administrative Law Judge Her- zel H. E. Plaine 
issued the 
attached Decision in this proceeding. Thereafter, Respondent 
filed exceptions and a supporting 
brief, and 
the General Counsel filed 
a brief in support of the Administrative Law Judge's Decision. Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, 
as amended, the Na- tional Labor Relations Board has delegated 
its au- thority in this proceeding to a three-member panel. The Board has 
considered the record 
and the at- tached Decision in light of the exceptions and briefs 
and has decided to affirm the rulings, findings,' and conclusions of the Administrative Law Judge and to adopt his recommended Order. ORDER Pursuant to Section 10(c) of the National Labor Relations Act, as amended, the National Labor Rela- tions Board adopts as its Order the recommended 
Or- der of the Administrative Law Judge and hereby or- 
ders that the 
Respondent, Laborers International Union, Local Union No. 7, AFL-CIO, Binghamton, New York, its officers, agents, and representatives, 
shall take the action set forth in the said 
recommend- ed Order. ' We agree with 
the Administrative Law Judge's finding that there 
is insuf- ficient evidenw in Ihe record to establish that the Employer had signed 
or had otherwise bewme bound to the 1974-76 collective-bargaining agree- 
ment between the 
New York Slate Chapter of the Associated General Con- 
tractors of America and 
several local unions of the Laborers 
International Union. Accordingly. we need 
not pass on and 
therefore do not adopt the Administrative Law Judge's alternate rationale 
that, even if the Employer had signed 
this agreement. it would not have 
been obligated to comply there- 
with beyond the agreement's expiration date 
of March 31. 1976. a member 
of a sister 
Laborers Union Local 
1358. of Elmira and Corning, New York. 
The complaint' alleged that. 
in violation of Section 8(b)(2) and 8(b)(I)(A) of the National Labor Relations 
Act (the Act), Local 7 caused Van Dyke's 
discharge because he was not a member 
of Local 7. The General 
Counsel con- 
tended that Local 7 accomplished this result 
by threatening to picket the Haskell job at Vestal unless 
employee Van Dyke was 
removed and replaced by a member or members of Local 7. and that employer Haskell capitulated to the t reat and complied with the Local 7 demands rather than 
f ce a 
work stoppage. Respondent admits that 
it sought to replace employee 
an Dyke 
with Local 
7 members 
and that it succeeded in oing so, but claims that with employer Haskell it was 
roperly enforcing an alleged existing collective-bargaining 
i a reement, which gave priority in jobs to persons in the ographic jurisdictional area of Local 7. P! The General Counsel denies that employer 
Haskell was 
alleged unfair 
labor The case was tried 
in Binghamton, New York, on Octo- r 6, 1978. 
Only the 
Union has 
filed a brief. Upon the entire 
record of the case, 
including my observa- of the brief, 
I make Ralph J. Haskell, Inc., until it went out of business after une 30. 1978. had been a New York 
corporation in the onstruction industry, 
doing principally site preparation 
nd utility work. 
with its 
principal office in Elmira, New 1 ork. i In the year 
preceding the 
filing of the 
complaint and in t e prior 
two years, according to part-owner 
and principal anaging officer Bruce Haskell, 
the Haskell company ossed over 
$1 million each year 
in services performed. 
he individual transactions 
were each in excess of $50,000 P r customers including 
New York Telephone Company, ew York State Electric and Gas Company, and General lectric Corporation, which were 
companies engaged in ommerce within the 
meaning of Section 2(6) and (7) of the let. As the parties 
admit, Ralph J. Haskell. Inc., was an em- loyer within 
the meaning of 
Section 2(6) and (7) of the 
Ct. As the parties also 
admit, Respondent Union 
is a labor 
rganization within the meaning of Section 2(5) of the Act. 
* DECISION 1 11. THE UNFAIR LABOR PRACTICES HERZEL H. E. PLAINE, Administrative Law Judge: Re- spondent-Union, Laborers Local 7. which has 
headquarters in Binghamton, New York, has 
been charged with unlaw- fully causing the discharge in March 1978 of Charging 
Party Howard 
Van Dyke from the employ of construction contractor Ralph J. Haskell, Inc., headquartered in Elmira, New York, while 
the employer performed 
a subcontracting job at Vestal, in the vicinity of Binghamton. Van Dyke was 1 A. The Employer's Business Operations The Haskell company appeared to have 
been a family 
owned and managed business, in 
which the 
owners and of- Filed May 16. 1978. and amended June 
6. 1978. on a charge filed by Van n yke on April 
6. 1978. 245 NLRB No. 45  LABORERS LOCAL UNION NO. 7 317 ficers were brothers Ralph 
and Bruce Haskell and sister Helen Keeton. Ralph's 
son, Gregory (Greg) Haskell, 
was superintendent and overseer of jobs in the field, commenc- ing about 
1974 or 1975. He had worked as a mechanic 
before that. The 
evidence provided no indication that 
Ralph Haskell 
was active in the business in the last years 
of operation, but did establish 
that Bruce Haskell was the chief managing officer in charge at the Elmira 
headquarters and that Bruce's nephew, Superintendent Greg 
Haskell, looked to Bruce for 
direction and guidance, and that Greg's aunt, Helen Keeton, handled paperwork 
and other admin- 
istrative functions 
at the Elmira office. The Haskell company was 
in the construction 
business, doing principally, said 
Bruce Haskell, site preparation 
and utility work. 
The sewer job that 
the Haskell 
company had 
at Vestal, near Binghamton, 
New York, was a subcontract from 
Two Rivers Construction Company, a general 
contractor for 
the Town of Vestal, according to Superintendent Greg 
Haskell. The subcontract stated that the Haskell company 
would do a boring under a 
highway and install a 
sewer casing for the laying of 
pipe, and provide the shoring over 
and around 
the boring, according to William (Bill) Craven, who 
had been an employee of 
the Haskell company for 
18 years and was foreman of 
Haskell's Vestal 
job. Craven 
was a machine op- 
erator and operated the boring machine on this job. 
The shoring, to be done with wood 
boards and a wood frame, was the 
function of the laborer assigned to 
the job in March 1978. He was Howard 
Van Dyke, who had 
worked for the Haskell company as a laborer 
for the prior 
6 years. The Haskell company performed its 
work with union la- bor.' Foreman Bill Craven was a member 
of an operator's union, and employee Howard 
Van Dyke was a member 
of the Laborer's Union Local 1358 of Elmira 
and Corning, New York. Prior to 
becoming an operator, Craven 
had also been a member 
of Local 1358. In this connection, the Has kell company was a member 
of the Construction Industry 
Employers Association 
of South Central 
New York, which 
had negotiated collective-bargaining agreements with Local 
1358, the current contract being 
for 1977-80 (G.C. Exh. 
2). Chief Managing 
Officer Bruce Haskell testified that Ralph J. Haskell, Inc., went out of business 
after June 30, 1978. At the 
time of 
trial, Superintendent Greg Haskell, Foreman Craven, and employee Van Dyke 
testified to being then employed 
by other companies. 
B. Local 7 Interfeence With the Vestal Job The Haskell company started the Vestal job in early March 1978, possibly the 
end of February, said Superinten- 
dent Greg 
Haskell. Foreman Bill Craven testified that he arrived on the job for the first time in the early morning 
of March 8 
in a company truck 
with employee Howard 
Van Dyke. He and Van Dyke testified that they observed other people in a car 
and truck at the site, 
later identified 
as Local 7 Representa- nerc was some vague reference, principally by union representative (for 
Loal 7) Michael Lovaglia, to work having been done by the Haskelk th- an unidentified company that employed nonunion 
labor, but the 
allegation was not esubliled by the 
Union or confinned by the 
Haskells. tive and President Michael 
(Mickey) Lovaglia and two members of Local 7, Nick Silvestri and Don Rossman. According to Foreman Craven 
and employee Van Dyke, Local 7 representative Lovaglia approached them and talked to Craven before he 
and employee Van Dyke could start any 
work. After introducing 
himself and inquiring what they planned to do, 
Lovaglia asked Craven 
if he 
had a 
union laborer on the job. Craven answered 
that Van Dyke was a union laborer, but 
Lovaglia responded that Van Dyke was not from 
our local, Local 7. 
Craven replied that Van Dyke was sent 
to work here, 
that was 
all he knew. Whereupon Lovaglia told them 
both they were 
not to start any work or he 
and his men would picket the 
job. Foreman Craven sent employee 
Van Dyke off the site to 
telephone the 
Haskell company office in Elmira, and Van Dyke learned that Superintendent 
Greg Haskell was prob- ably on his way to the Vestal site for a routine 
supervisory visit. Haskell 
arrived soon thereafter 
and found 
his two men 
not working. 
Craven told Haskell of Union Representative 
Lovaglia's demand that the Haskell company use a laborer 
or laborers from 
Local 7 if the job was to go forward 
with- out union picketing. 
Superintendent Haskell then talked alone 
to Union Rep- 
resentative Lovaglia? The two, Haskell and Lovaglia, had talked alone once before 
at the jobsite, some days prior 
to March 8, 
when Lovaglia came to inquire 
if Haskell was 
going to use Local 7 laborers 
and Haskell put him off by 
saying he 
did not know. 
In their conversation on March 8, 
according to Haskell, Lovaglia insisted 
that his Local 
7 la- borers had 
to do the plank 
shoring, that others 
were not to 
touch the planks, and if they did, he (Lovaglia) would set up pickets. Haskell replied 
that he had Howard 
Van Dyke, a laborer 
he wanted to 
use, and that he 
would put one 
of Lovaglia's men on 
if Howard Van Dyke 
stayed; to which Lovaglia answered, whether it 
was one man or twenty men it was 
going to 
be Local 7 men or he would picket. Haskell 
offered to make it 
two Local 7 men 
plus Van 
Dyke, pro- vided that as the work 
tapered off the two Local 7 men would be laid off before Van Dyke. Again Lovaglia insisted 
that the laborers had to be 
Local 7 members 
and that How- ard Van Dyke was not going to work there because he 
was from the 
wrong local. Lovaglia 
reiterated that 
if Haskell used his own laborer, Lovaglia would picket. 
At this 
point, according to Superintendent 
Haskell, he told union 
representative Lovaglia that the Haskell com- 
pany did not need 
a picket, it had a load 
of pipe coming on the job from 
Ohio, and did not want the 
confusion of a driver not crossing 
the picket line or his own men not cross- ing the picket 
line. Hence, 
said Haskell, he was shutting the job down 
and was going 
back to the office to discuss the situation with his 
boss and would get back to Lovaglia. Union representative 
Lovaglia admitted that he threat- 
ened picketing, but claimed it 
was in response 
to Superin- Foreman Craven 
and employe Van Dyke admitted 
they &d not hear the conversation; union 
members Silvestri 
and Raurman claimed that they heard part but on cross-examination admitted not hearing or remembering 
much of the conversation. Indeed, Rorsman conceded that he walked around as the two principals lalked and at the same time engaged in separate con- versation with Silvestri. 
In the circumstancq their testimony provided noth- ing that was 
meaningfully corroborative on either side of the conversation 
of the two prinerpals.  718 DECISIONS OF NATIONAL LABOR RELATIONS BOARD tendent Haskell's suggestion that he might 
do the work with nonunion labor. However, there 
was nothing 
of the sort 
mentioned in connection with Lovaglia's immediately prior 
threat of 
picketing to Foreman Craven 
and employee Van Dyke, or any indication of such 
suggestion in Haskell's tes- timony, and I do not credit 
Lovaglia's claim. Union representative 
Lovaglia further claimed that in his discussion with 
Superintendent Haskell he was 
only insist- ing on compliance with the terms 
of an alleged existing 
union contract 
between Local 7 
and the Haskell company, which provided 
for priority 
in hiring of Local 7 laborers in the Binghamton 
area. However, that Lovaglia knew at the time that such a contract did not exist, 
and entertained no 
belief that one existed, was 
demonstrated by his contempo- raneous conduct in demanding and obtaining a union con- 
tract from the Haskell company following its capitulation to his demand for the removal of employee Van Dyke 
and hiring replacements from 
Local 7 (see 
heading C, infra). Hence 1 do not credit Lovaglia's further claim. C. The Haskell 
Company Capitulates Superintendent Greg Haskell, after temporarily 
closing down the Vestal job on March 
8, 1978, 
consulted with Chief Managing Officer Bruce Haskell, and, as both testified, in order to avoid trouble they decided to comply with the 
Union's demands. Local 7 
was asked to send 
out two of its laborers to the 
Vestal job, the 
work resumed, and employee Howard Van Dyke was discharged or laid of. Van Dyke was paid for March 8 and was given two 
additional half- day's work in connection with the Vestal job, the first on Friday, March 10, when he substituted for 4 
hours as fore- man for Bill Craven, and the second 
on Monday, March 
13, when he delivered to 
the Vestal site a load of 
boards from 
Elmira. About 7 weeks 
later, by letter from the 
Union dated April 24, 1978 
(Resp. Exh. 
R-7) the Haskell company was notified that the Union was 
withdrawing any objection to 
Van Dyke's employment as a laborer on the Vestal job (without the 
Union admitting 
commission of an unfair la- bor practice). As a result, 
approximately 8 weeks 
after his discharge or layof, Van Dyke was recalled 
to the job by Superintendent Haskell and worked on the job until com- pletion of the 
Haskell company work. On Monday, March 
13, while delivering 
the boards to the Vestal job, Van Dyke was accosted by union represent- ative Lovaglia, who asked for 
Superintendent Haskell and was told he would be coming to 
the job. Lovaglia decided not to wait and handed Van Dyke a form 
of book contract, telling him that Haskell had not signed a 
contract with the Union and that V;n Dyke was to give the contract to Has- kell to sign and return to the Union, 
or his men would not work on Tuesday. Superintendent Haskell testified that he received the 
form contract 
and message of Lovaglia from 
employee Van 
Dyke but 
laid the 
contract aside, probably at the office; but that one of the two 
Local 7 
laborers on the job 
(Nick Siives- tri or Don Rossman) came to him about 2 weeks 
after the events of March 8 (approximately March 22) with another copy of the form contract 
and told him that 
Lovaglia had said he had 
to sign and if he did not the 
laborers were not to 
work. Haskell 
testified that he signed. Nick Silvestri said 
it was he 
who obtained the signed contract and brought it to the union office. The contract that 
Superintendent Haskell signed 
on March 22, 1978 (Resp. Exh. R-I), comprising a book 
con- tract and separate signature page, was a collective-bargain- 
ing contract for the period April 1, 1976 through March 
31, 1979, between the Associated General Contractors, on be- half of the employer members, and 20 New York locals, 
including Local 7, of the Laborers Union, 
each local with a specified area of 
jurisdiction in parts of 
New York. 
Haskell signed as a nonassociation employer. 
D. The Union's 
Defense The Union claims 
that it had a prior collective-bargain- 
ing contract with the Haskell 
company. which was 
the predecessor contract to the above described 
1976-79 con- tract, namely, the 
1974-76 book 
contract between Associ- ated General Contractors 
and the 20 Laborers Union 
locals which, at Local 7's behest, the Haskell 
company allegedly signed as a nonassociation employer 
in 1975 when 
it worked as subcontractor on 
a job in Waverly, New York. The Union contends that 
the 1974-76 
contract continued in existence, as far as the Haskell company was concerned, 
beyond the expiration date of March 
3 1, 1976, on a calen- 
dar year-to-year basis, absent written notice of change 
by either party upon the other on January 30, 1976, or any year thereafter. 
This latter continuation language 
and the argument are derived from 
the duration and termination article XXV of the 1974-76 book contract (see page 47. Rejected Resp. Exh. 
R-3).4 Hence, says 
the Union, in threatening to picket the Haskell company the Union 
was doing what 
it had a right to do under its contract when, in March 1978, Haskell ignored 
at Vestal lawful5 priority 
in employment provisions for Local 
7 area members under 
the 1974-76 contract. There were two problems 
with the Union's defense. 
The first was whether the 
Haskell company had actually sub- 
scribed to, rather than 
merely complied with, the 1974-76 Associated General Contractors-Laborers Union contract 
in connection with the Waverly 
job subcontract 
in 1975. 
The second was whether the 
1974-76 contract survived be- yond March 3 1, 1976, when it was replaced 
by the 1976-79 contract efective April 1, 1976. The Union had not signed 
the 1974-76 
contract with the Haskell company in the union 
files. At trial the Union of- fered only an unsigned book form 
of the 
contract (rejected Resp. Exh. R-3) which, 
to have been properly 
executed by a representative of the 
Haskell company, would have been The art~cle reads: Article XXV-Duration 
and Termination It is agreed by both parties that all the conditions of this Agreement shall 
remain in full force and 
effect from April 1, 1974 to March 31, 1976 and during each calendar 
year thereafter, 
unless on 
or before 
the 30th day of January 1976, 
or any year thereafter, written 
notice of change of this Agreement 
be sewed by either party 
upon the other party. Lawful under 
Sec. 8(f) of the Act, Loco1 357, International Brorherhood of Teamtters, Chaufleurs. Warehousemen and Helpers of America [bs Angeles- Searle Motor Express] 
v. N.LR.B., 365 U.S. 667, 673-677 (1961); lnrerstote Electric Company. 
227 NLRB 1996. 1997-98 (1977).  LABORERS LOCAL UNION NO. 7 319 signed by the representative on pages 55-56 (or on separate equivalent attached pages) entitled "Non-Association Em- ployer-Non-Association Employer Must Sign 
the Follow- ing." Some years prior, the 
Haskell wmpany had ceased to be a member of Associated General Contractors, the 
em- ployer bargaining association, according 
to Principal Man- 
aging Officer Bruce Haskell. 
Supplementing the unexecuted form 
of the 1974-76 con- tract, the 
Union offered 
the testimony of 
Harry Wickham, who had been a subcontractor employee 
and steward for 
Local 7 on the 
Waverly job. He 
testified he saw Ralph Has- 
kell, father of Superintendent Greg Haskell, 
sign a docu- 
ment brought to Ralph Haskell by Jim Converse, labor steward for 
another Elmira employer and subcontractor on 
the Waverly job, 
that purported 
to be a copy 
of the 1974-76 book wntract between Associated 
General Contractors 
and the Laborers 
Union. Converse did not 
testify. Union repre- 
sentative Lovaglia claimed that Converse brought 
in a signed copy of the wntract that appeared to be signed by Ralph HaskeIl, but testified that the 
Union did not have 
any such 
signed copy. In their earlier 
testimony neither Bruce Haskell nor Greg 
Haskell could identify the 
unsigned copy (R-3 for identification) 
as the facsimile of 
the contract 
(Greg Haskell said the 
cover was something like 
the cover of the contract of 
which he had been aware); however, both men agreed that the 
Haskell company had complied with the terms of 
a union 
wntract in its performance 
at Wa- verly. I rejected the unexecuted, 
unsigned contract form as evidence of 
a contract between the Haskell wmpany and the Union, and it became rejected Respondent's 
Exhibit R- 3. If the Haskell company did not 
sign the 1974-76 contract but merely complied with certain terms, such as paying the wages and benefits and observing the hiring 
preferences prescribed while it performed the Waverly job, there 
was no contract obligation 
that continued simply as a result of that performance. However, assuming that the 
Haskell company had bound itself as a signatory nonassociation employer 
to the Associ- ated General Contractors-Laborers Union contract 
of 1974-76, the fact 
is that that contract was superseded by the 1976-79 contract (Resp. Exh. R-I), and the 1974-76 wntract expired on March 
31, 1976. As a signatory, 
the nonassociation employer agreed 
(see signature page 
55, paragraph I, of rejected Resp. Exh., 
R-3) to be bound 
to the "collective bargaining Agreement, dated April 1, 1974 and . . 
. each and all of the terms, conditions and provisions thereof and . . . the interpretations 
and enforcement of the Agreement." He did not agree 
to be bound by any succeed- ing agreements or by any modifications 
of the 1974-76 agreement (as 
is sometimes 
provided in multiemployer as- 
sociation contracts that 
allow for adherence 
by nonassoci- ation employers6). The provision in article XXV of the con- 
* See, for example, Ted Hicks and Assmiam. Inc.. 232 NLRB 712 (1977). 
whm the signatoty nonapsocialion memh agreed, in hb signatory memw durn to tbe 1974-76 agreement between the association and 
the union, to be bound by any modihcatioas exteasions or renewals of the agreement, and was held bound to the sdg 1976-78 agreement negotiated 
by tbe association and 
the union. upon failure to give timely notice of withdrawal from his signatory memorandum. The care at bar is the oppor~te of the Ted tract (see fn. 4, supra) for extending 
it on a year-to-year 
basis related to the 1974-76 contract as written, and not as 
modified by a later contract 
that replaced it. 
Indeed, to hold otherwise, and that the 1974-76 contract had continued between the Union and a nonassociation 
member, such 
as the Haskell company, after the old con- tract had been replaced between 
the association members and the Union by the more costly 
(in wages and benefits) 1976-79 contract, would have 
been contrary to the intent 
of the principals who negotiated both contracts. Neither the 
employer association nor the 
Union intended to provide the 
nonassociation emolovers with a comoetitive advantage in lower wage and denifit costs than 
a'ssociation employers were obliged to incur, or to 
aid the nonassociation 
employ- ers in continuing to 
pay lower 
wages and benefits to the union members under the old contract 
than were paid by the association 
employers under the 
new and current con- 
tract. For 
that very reason, the Union pressured 
the Haskell wmpany into 
signing the 1976-79 contract an March 22, 1978, after the 
Union had earlier succeeded in 
forcing the discharge or layoff of Howard Van Dyke and the hiring of 
Local 7 members. Section 8(b)(2) and 8(b)(l)(A) Findings The Union's defense was 
without merit. In early March 
1978, when the Haskell company embarked 
on its subcon- 
tracting job in Vestal, New 
York, the Union was 
not party to any collective-bargaining 
wntract with Local 
7 and was not obligated by any lawful wntract to give priority 
in hir- 
ing to laborers 
who were 
Local 7 members. When on March 8, 
1978, Union Local 7, by its Repre- 
sentative Lovaglia, threatened 
that it would picket the 
Has- kell company job at 
Vestal unless the wmpany discharged employee Van 
Dyke (member of a sister local) 
and replaced him with a 
member or members 
of Local 7, 
and thereby caused the 
Haskell company to capitulate and comply with the demand, 
Local 7 engaged in conduct violating 
Section 8(b)(2) and 8@)( IXA) of the Act. 
N.L.R.B. v. International Union of Operating Engineers, Little Rock, hal 382-382A, AFL-CIO (Armco Drainage 
& Metal Products. Inc.), 279 F.2d 951, 955 (8th Cir. 
1960); N.L.R.B. v. Local 1423 United Brotherhood of Caqenfers and Joiners of Americo, AFL (Columbus Show Care Co.), 238 F.2d 832,837 (5th Cir. 
1956), rehearing denied 
240 F.2d 594 (5th Cir. 
1957); N.L.R.B. v. Teamters Local Union 676, a/w International Brotherhood of Teamters. Chaufeurs. warehousemen and 
Helpers of America 419 F.2d 1274, 1274-75 (3d. 1969). en- forcing 172 NLRB 948.7 I. By threatening on March 
8. 1978. to picket the job at Vestal, New York, of employer Ralph J. Haskell, Inc., un- 
Hick case and presents the situat~on, commented on by the Board (at 97 LRRM 1501). whm the signatory 
nonassociation membcr has signed to be bound solely by the 1974 agreement. ' Finding a 
Sec. B(aX3) violation is not a prerequisite to a Sec. 8@)(2) finding, it king sui5aent to show tbat the Union caused or attempted to cause the employer 
to engage in conduct which if committed would violate Scc. 8(aX3) of the Act, N.L.R.B. v. Inremriod Union of0pmrfing Engi- neer~ Lorbl Ne. 12, AFL (Ass~ciared Generat Con~roc~on), 237 F.2d 670,673 (9th Cir. 19%). ccrt. dcaied 353 US. 910.  320 DECISIONS OF NATIONAL LABOR RELATIONS BOARD 
less the employer 
discharged its employee Howard Van Dyke and replaced him 
with a member 
or members of Union Local 7 because Van Dyke was not a member of 
Union Local 7, but was a 
member of a sister local, 
Union Local 7 attempted to cause and caused the employer to 
discriminate against employee 
Van Dyke 
by discharge or layoff and replacement by Local 7 members. 
By its con- duct, Union 
Local 7 engaged in an unfair labor practice 
within the meaning 
of Section 8(b)(2) of the Act. 2. By the foregoing 
conduct Union 
Local 7 has re- strained and coerced employee Van Dyke 
in the exercise of rights guaranteed in Section 7 
of the Act, 
and has thereby 
cngaged in an unfair labor practice within 
the meaning of Section 8(b)(l)(A) of the Act. 3. The unfair labor practices affect commerce within the meaning of Section 2(6) and (7) of the Act. 
It will be recommended that Respondent (I) Cease and desist from its unfair 
labor practices; (2) Make employee Howard Van Dyke whole for 
his loss 
)f pay by reason of his 
discharge or 
layoff on March 
9. 1978, to the date he was restored to the 
Vestal job. Said )ackpay is to be computed on a quarterly basis in the man- 
ler set forth in I? W. Woolworth Company, 90 NLRB 289 1950), approved in N.L.R.B. v. Seven-Up Bollling Company f Miami, Inc., 344 U.S. 344 (1953), with interest 
as pre- icribed in Florida Steel Corporation, 
23 1 NLRB 641 (1977)o; (3) Post the notice provided for herein.9 Upon the foregoing 
findings of fact, conclusions 
of law, md the entire record, and pursuant to 
Section Iqc) of the Ict, there is hereby issued the following recommended: 
(c) In 
any like or 
related manner restraining 
or coercing employees in the exercise of 
the rights 
guaranteed :hem in 
Section 7 of the 
Act, except to the extent that such 
rights may be affected 
by a lawful contract between the Union 
and the employer pursuant to Section 8(a)(3) or 8(f) of the Act. 2. Take the following affirmative action which is neces- sary to effectuate the 
policies of the 
Act: (a) Make 
employee Howard Van Dyke whole, in the manner set forth in the section of 
this decision entitled 
"The Remedy," for 
any loss of earnings 
as a result of his dis- charge or layoff from the 
Vestal job on March 9, 1978, until he was restored to 
the job. (b) Post in Respondent Union's business offices 
and meeting halls copies of 
the attached 
notice marked "Appen- dix."I1 Immediately upon receipt of said notices, on forms provided by the Regional Director for Region 
3, the Union shall cause the 
copies to 
be signed by one of its authorized representatives and posted. The posted copies 
are to be 
maintained for a period 
of 60 consecutive days thereafter in conspicuous places, including all places where notices 
to members are customarily posted. Reasonable steps 
shall be taken by the Union to insure that said 
notices are not al- tered, defaced, 
or covered by any other 
material. (c) Notify the Regional Director 
for Region 3, in writing, 
within 20 days from the date of this Order, what steps the 
Union has taken to comply herewith. 
I' In the event that this Order is enforced 
by a Judgment of a United Slates Court of Appeals, the words 
in the 
notice reading "Posted 
by Order of the National Labor Relations Board" shall read "Posted Pursuant 
to a Judg- 
ment of the United States 
Court of Appeals Enforcing an 
Order of the Na- tional Labor 
Relations Board." 
APPENDIX Respondent Union, its 
officers, agents, and representa- ives shall: I. Cease and desist from: (a) Causing or attempting to cause an employer to dis- harge, layoff. or otherwise discriminate against Howard 'an Dyke, or any other employee or applicant for employ- nent, because he is not a member of Union Local 7 or ecause he is a 
member of a sister 
union local or because he as not been cleared 
or referred by Local 
7, except to the 
xtent that a lawful 
contract between the Union 
and the mployer permits the preference or priority for 
Local 7 iem bers. (b) Causing or attempting to cause any of the foregoing nlawful discrimination by picketing or strike or by threat f picketing 
or strike or by other threats 
or coercion. 'See. generally. Isu Plumbing d Hearing Co., 138 NLRB 716 
(1962). Since the employer. Ralph 1. Haskell, Inc., is no longer in business. the rder will omit making 
the notice available to the employer 
for posting. lo In the event no exceptions are 
Wed as provided by Sec. 102.46 of the ulcs and Regulations of the National Labor Relations Board. the findines. RI . ~~~----- r. conclusions. and 
reeommmdcd Order herein shall. 
as provided in Sec. 102.48 of the Rules and Regulations, 
be adopted by the Board and become its 
findings, conclusions, 
and Order, and all objections thereto 
shall be 
deemed waived for all purposa. NOTICE TO MEMBERS POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United 
States Government 
WE WILL NOT cause or 
attempt to cause an employer to discharge, layoff, or otherwise discriminate against Howard Van Dyke, or any other employee or appli- 
cant for employment, because he is not a 
member of our Union 
Local 7 or because he is a member of a sister union local or because he has not been cleared or referred by Local 7, except to the 
extent that a lawful contract between the Union 
and the employer permits 
the preference 
or priority for Local 7 members. 
WE WILL NOT cause or 
attempt to 
cause any of the foregoing unlawful discrimination 
by picketing or strike or by threat of picketing or strike or by other threats or coercion. WE WILL NOT in any like or 
related manner restrain or coerce employees 
in the exercise of the rights guar- anteed them 
in Section 7 
of the National 
Labor Rela- tions Act, 
except to the extent 
that such rights 
may be affected by 
a lawful 
contract between the Union 
and the employer pursuant to Section 8(a)(3) or 8(f) of the National Labor 
Relations Act.  LABORERS LOCAL UNION NO. 7 32 1 BECAUSE the Board found that 
we unlawfully caused 
charge or layoff from 
the Vestal, New York, 
job for the discharge 
or layoff of employee 
Howard Van Ralph I. Haskell, Inc., on March 9, 1978, until he was restored to the job. Dyke, WE WILL make him whole for any loss of earnings LABORERS INTERNATIONAL UNION, 
LOCAL UNION incurred by him with 
interest from 
the time of his 
dls- No. 7, AFL-CIO 